IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0320
                                  Filed May 6, 2015


IN THE INTEREST OF S.J.H.,
Minor Child,

D.H., Father,
       Appellant,

B.M., Mother,
      Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



         The father and mother appeal the juvenile court’s termination of their

parental rights to their child, S.J.H. AFFIRMED ON BOTH APPEALS.



         Roberta J. Megel of the State Public Defender Office, Council Bluffs, for

appellant father.

         J. Joseph Narmi, Council Bluffs, for appellant mother.

         Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Matthew Wilbur, County Attorney, and Eric Strovers, Assistant County

Attorney, for appellee State.

         Marti Nerenstone, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2


VOGEL, P.J.

       The father and mother appeal the juvenile court’s termination of their

parental rights to their daughter, S.J.H. Each maintains the State failed to prove

by clear and convincing evidence grounds to terminate their separate parental

rights under Iowa Code section 232.116(1)(b), (d), (e), (h), and (i) (2013). We

conclude that, given the parents’ unresolved drug abuse issues as well as their

current and anticipated extended-term incarcerations, S.J.H. cannot be returned

to either parent’s care within the meaning of paragraph (h). Furthermore, given

her young age and need for permanency, termination is in the child’s best

interest. Consequently, we affirm the order of the juvenile court terminating the

mother’s and father’s parental rights.

I. Factual and Procedural Background

       S.J.H., born October 2013, first came to the attention of the Iowa

Department of Human Services (DHS) on February 18, 2014, upon the arrest of

the mother and father for illegal drug possession.          Upon entering the home,

authorities discovered drugs—including methamphetamine and marijuana—as

well as drug paraphernalia in the house; additionally, the mother had needles in

her purse and admitted to intravenous drug use.            S.J.H. was present in the

home. Both the mother and father were taken into custody, and S.J.H. was

placed in foster care, where she remained at the time of the termination hearing.

Following   a   hair   stat   test,   S.J.H.   tested   positive   for   amphetamines,

methamphetamine, and cannabinoids.

       The father, following his arrest, was incarcerated for thirty days then

attended an inpatient substance abuse treatment program.                 On January 29,
                                        3


2015, he was released to a three-quarters house, where he resided at the time of

the termination hearing. He was also charged under federal law and faces prison

time. It is unknown what the sentence will be, though he testified the possible

sentence is thirty years to life. At the termination hearing, he conceded he could

not care for S.J.H., but requested that she be placed with either his family or the

mother of his other children.

       The mother was also incarcerated following her arrest. Upon her release

she attended an inpatient substance abuse program but left after one week, and

resumed using methamphetamine. She was arrested again on September 15,

2014, for a probation violation due to her drug use and an escape charge, given

she left the inpatient treatment program. At the time of the termination hearing,

she stated she believed she would be incarcerated for eighteen months, though

she faced a possible ten-year sentence. Furthermore, although the mother was

accepted at several inpatient treatment facilities, she never remained for any

significant length of time.     She conceded that she has a substance abuse

problem, but at the time of the termination hearing, stated she was ready to

become sober. A DHS worker testified that, although she believes the mother

genuinely intends to address her addiction, she suffers from a lack of support,

which inhibits her ability to become sober as well as contributed to her previous

relapses.

       Both parents’ contact with S.J.H. during the pendency of this proceeding

was infrequent. Visits were offered three days each week, but the parents only

attended a few when they were not incarcerated, and all were fully supervised.

While in prison, the father requested visits be conducted over Skype; however,
                                        4


that never occurred. The last full visit the mother had was on July 18, 2014, after

which she only saw S.J.H. one more time in November, a few months before the

termination hearing. The father last saw her at the end of May 2014. However,

the DHS workers noted that, in the past, the parents shared a bond with S.J.H.

and were able to properly care for her during supervised visits. Nonetheless, due

to the parents’ lack of any sort of consistent contact with S.J.H., the strength of

the bond has deteriorated. The DHS workers further observed S.J.H. is bonded

with her foster parents.

       The State filed a petition to terminate parental rights on December 24,

2014. A contested hearing was held on February 5, 2015, in which both the

mother and father appeared personally. On February 10, 2015, the juvenile court

issued an order terminating both the father’s and the mother’s parental rights

under Iowa Code section 232.116(1)(b), (d), (e), (h), and (i). The mother and

father separately appeal.

II. Standard of Review

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

III. Termination of Parental Rights

       To terminate parental rights under Iowa Code section 232.116(1)(h), the

State must prove by clear and convincing evidence the child is three years old or
                                         5


younger, has been adjudicated in need of assistance, has been removed from

the parent’s care for the last six consecutive months, and cannot be returned to

the parent’s custody within a reasonable period of time.

       The record demonstrates the juvenile court properly terminated the

mother’s and father’s parental rights under paragraph (h). As it noted in its order:

       Other than maintaining contact, which has been minimal at best,
       neither parent has otherwise complied with the case plan to resolve
       the problems which led to the removal of this child. [The father]
       only recently was able to start addressing his substance abuse
       issue. [The mother] has failed to address hers. When they were
       not incarcerated both parents failed miserably in complying with
       drug testing. Mental health issues have not been addressed by
       [the mother]. Both are incarcerated with no possibility of parenting
       this child now or in the foreseeable future. Visitation which has
       been exercised has never progressed beyond supervised visits.
       These parents have had ample time to address these issues and
       have failed to take advantage of this time.

We agree with this assessment.          Neither parent has been successful in

addressing the significant substance abuse issues, which have significantly

impacted each’s parenting ability. In determining the future actions of the parent,

their past conduct is instructive. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       The record also supports the conclusion S.J.H. cannot be returned to the

parents’ care within the meaning of paragraph (h). Both parents are incarcerated

and will be for the foreseeable future, if not long into the future.     Moreover,

neither has a plan regarding sobriety, housing, or employment for when they are

released, so they may take custody of S.J.H.        Therefore, we agree with the

juvenile court the State proved by clear and convincing evidence grounds to

terminate both parents’ rights under Iowa Code section 232.116(1)(h).
                                         6


       Furthermore, termination is in S.J.H.’s best interests.      Though both

parents were bonded with her, the bond has waned as the parents have only

seen her a few times since her removal and only through supervised visits. We

agree with the juvenile court’s statement that “any bond which may exist between

the child and her parents is outweighed by her need for permanency.” This is in

line with our position that: “We have repeatedly followed the principle that the

statutory time line must be followed and children should not be forced to wait for

their parent to grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998);

see also Iowa Code § 232.116(2). Consequently, termination is in the child’s

best interest.

       Finally, the father requests that his rights need not be terminated, as the

child could be placed with a relative. See Iowa Code § 232.116(3)(c). However,

as the district court noted, the record does not contain a home study that would

support the relative-placement option, and, therefore, the consideration of this

paragraph is inapplicable.

       For these reasons, we affirm the juvenile court’s termination of the

mother’s and father’s parental rights to S.J.H.

       AFFIRMED ON BOTH APPEALS.